Citation Nr: 1105432	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  08-22 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for hypertension to include 
as secondary to service-connected type II diabetes mellitus.

2.  Entitlement to service connection for right carpal tunnel 
syndrome to include as secondary to service-connected 
disabilities.

3.  Entitlement to service connection for left carpal tunnel 
syndrome to include as secondary to service-connected 
disabilities.

4.  Entitlement to an initial disability rating in excess of 50 
percent for service-connected post traumatic stress disorder 
(PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J. Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to April 1967.  
Service in Vietnam and award of the Air Medal is evidenced in the 
record.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The Veteran's November 2007 claim for entitlement to service 
connection for PTSD was granted in a February 2008 rating 
decision that evaluated the disability as 30 percent disabling.  
The Veteran disagreed with the rating and perfected an appeal.   

The Veteran's July 2008 claims for service connection for 
hypertension as secondary to diabetes mellitus and carpal tunnel 
syndrome of the bilateral upper extensions were denied in a 
February 2009 rating decision.  The Veteran disagreed and 
perfected an appeal.

In a June 2010 decision, the Board remanded the Veteran's claims 
for further evidentiary development.


FINDINGS OF FACT

1.  A preponderance of the competent medical evidence supports a 
conclusion that the Veteran's hypertension was neither caused nor 
aggravated by the Veteran's service-connected type II diabetes 
mellitus disability.

2.  The evidence supporting a conclusion that the Veteran's right 
and left carpal tunnel syndrome have been aggravated by his 
service-connected type II diabetes mellitus is at least in 
equipoise.

3.  The Veteran's service-connected PTSD is manifested by 
spontaneous, clear and coherent speech; appropriate affect; full 
orientation without delusions, hallucinations, homicidal or 
suicidal ideation, or obsessive or ritualistic behavior; no panic 
attacks; good impulse control; unremarkable thought process and 
content; normal memory; intrusive recollections that occur about 
two times per month; rare nightmares; increased difficulty 
sleeping and increased irritability. 


CONCLUSIONS OF LAW

1.  Entitlement to service connection for hypertension is not 
warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2010).

2.  Entitlement to service connection for right carpal tunnel 
syndrome is warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2010).

3.  Entitlement to service connection for left carpal tunnel 
syndrome is warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2010).

4.  The criteria for an initial disability rating in excess of 50 
percent for service-connected PTSD have not been met.  
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran served in Vietnam as a door gunner on a helicopter.  
He is service-connected for diabetes mellitus and peripheral 
neuropathy of the upper and lower extremities.  He contends that 
his hypertension disorder was caused or aggravated by the 
diabetes disability.  He further contends that his bilateral 
carpal tunnel syndrome was aggravated by either his diabetes or 
his peripheral neuropathy disabilities.  He seeks service 
connection for hypertension and bilateral carpal tunnel syndrome.  
In addition, he contends that his service-connected PTSD is worse 
than VA has determined, and he seeks an initial disability rating 
greater than the currently assigned 50 percent disability.

The Board will first address preliminary matters and then render 
a decision on the issues on appeal.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held that 
compliance with remand instructions is neither optional nor 
discretionary.  The Court further held that the Board errs as a 
matter of law when it fails to ensure compliance with remand 
orders.  Although VBA is required to comply with remand orders, 
it is substantial compliance, not absolute compliance that is 
required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) 
(holding that there was no Stegall violation when the examiner 
made the ultimate determination required by the Board's remand, 
because such determination "more that substantially complied 
with the Board's remand order").

As noted above, the Board remanded the Veteran's claims for 
further evidentiary development.  Specifically, the June 2010 
Board remand ordered VBA to obtain all outstanding VA treatment 
records; provide the Veteran's VA claims folder to the physician 
who conducted the February 2009 examination for an opinion 
regarding whether the Veteran's hypertension was caused or 
aggravated by his diabetes and whether the Veteran's carpal 
tunnel was caused or aggravated by either his diabetes or 
peripheral neuropathy disabilities; and to provide the Veteran 
with a psychiatric examination.  The record shows that VBA 
obtained further VA treatment records, obtained the requested 
opinions regarding hypertension and carpal tunnel syndrome and 
provided the Veteran with a psychiatric examination in July 2010.  
For those reasons, and the reasons stated below, the Board finds 
that VBA substantially complied with the June 2010 remand order.

Duties To Notify And To Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1).  

In this case, with regard to the claims for service connection, 
the Veteran was notified in a July 2008 letter of the evidence 
required to substantiate claims of service connection and 
secondary service connection.  In addition, the Veteran was 
notified of how VA would assist him in gathering evidence to 
substantiate his claims by obtaining records from VA, military 
and other federal and state agencies, and from private medical or 
employment providers, and how VA would provide him with medical 
examinations if they were deemed to be necessary to his claim.  
The Veteran was also notified how VA determines a disability 
rating and an effective date.  

The claim for a higher disability rating for service-connected 
PTSD arises from the Veteran's disagreement with an initial 
disability rating.  The United States Court of Appeals for the 
Federal Circuit and the United States Court of Appeals for 
Veterans Claims (Court) have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Goodwin v. 
Peake, 22 Vet.App. 128 (2008).  See also Dunlap v. Nicholson, 21 
Vet. App. 112 (2007).  The Board observes that the Veteran has 
not contended, nor does the record indicate, that his claim has 
been prejudiced by a lack of notice.  See Goodwin v. Peake at 137 
[Where a claim has been substantiated after the enactment of the 
VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements].

For those reasons, the Board finds that VA met its duty to inform 
the Veteran.

With regard to its duty to assist the Veteran, the record shows 
that VBA has obtained the Veteran's service treatment records, 
private medical records identified by the Veteran and VA 
treatment records.  As noted above, the Veteran has received 
medical examinations regarding the etiology of the claimed 
conditions of hypertension and carpal tunnel syndrome, and he has 
received psychiatric examinations in December 2007, May 2008 and 
July 2010 that characterize the nature and extent of his service-
connected PTSD disability.  As discussed in greater detail below, 
the examination reports provide adequate evidence to allow the 
Board to adjudicate the issues pending in the Veteran's appeal.  

The Veteran has been represented by a service organization from 
the inception of his claims and has received statements of the 
case that explain the law and regulations that apply to his 
claims.  The Board also notes that the Veteran has indicated on 
both VA Form-9 substantive appeals that he did not seek a hearing 
with a Veterans Law Judge.  The Board will now address the merits 
of the Veteran's claims.

Entitlement to service connection for hypertension to 
include as secondary to service-connected type II diabetes 
mellitus.

Entitlement to service connection for right carpal tunnel 
syndrome to include as secondary to service-connected 
disabilities.

Entitlement to service connection for left carpal tunnel 
syndrome to include as secondary to service-connected 
disabilities.

Because the issues present similar facts and identical law and 
regulations, the Board will address all of the secondary service 
connection claims in one analysis.


Analysis

Service connection may be established on a secondary basis for a 
disability that is proximately due to or the result of a service-
connected disease or injury. 38 C.F.R. § 3.310(a) (2010).  See 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  In order to prevail on the issue of 
entitlement to secondary service connection, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical nexus evidence establishing 
a connection between the service-connected disability and the 
current disability. See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

The Veteran contends that his diabetes disability has caused or 
aggravated his hypertension, and further contends that the 
service-connected disabilities have either caused or aggravated 
his bilateral carpal tunnel syndrome disorders.  The Board will 
address each Wallin element as to each claimed disorder.

With regard to Wallin element (1) and all claimed disorders, the 
Board finds that the medical evidence of record establishes that 
the Veteran suffers from hypertension and bilateral carpal tunnel 
disorders.  Thus, element (1) is satisfied for each claimed 
disorder.  Likewise, element (2) is satisfied as the record 
establishes that the Veteran is service-connected for both type 
II diabetes mellitus and peripheral neuropathy of the upper and 
lower extremities.  The crux of the Veteran's claims, then, is 
whether Wallin element (3) is satisfied.

With regard to hypertension, the Board remanded the Veteran's 
claim for a medical opinion addressing whether it was at least as 
likely as not that the Veteran's hypertension was either caused 
or aggravated by his service-connected diabetes disability.  A VA 
examiner opined in a July 2010 report that because his 
hypertension pre-existed his diabetes disability, it was not at 
least as likely that diabetes caused his hypertension.  In 
addition, the examiner opined that because there are no symptoms 
indicating the Veteran's hypertension had gotten worse since the 
diabetes was diagnosed, it was not at least as likely that the 
hypertension was aggravated by the service-connected diabetes.  
The examiner noted that he reviewed the Veteran's VA claims 
folder and specifically noted there was no evidence of 
significant renal dysfunction or microalbuminuria or any other 
symptoms of increased hypertension.  The record does not include 
any other medical opinion regarding the etiology of the Veteran's 
hypertension.

To the extent that the Veteran's statements and contentions can 
be construed to be evidence that his hypertension was aggravated 
or caused by his diabetes disability, the Board finds that there 
is nothing in the record to indicate the Veteran is qualified to 
make such a medical opinion.  There is nothing to show that the 
Veteran has any education, training or experience that would make 
him able to render a medical opinion.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions].  Therefore, 
the Board finds that the opinion proffered by the VA physician is 
most probative and comports with the medical evidence of record.  

For those reasons, the Board finds that the Veteran's claim for 
entitlement to service connection for hypertension to include as 
secondary to service-connected diabetes is not warranted.

With regard to the claims for service connection for carpal 
tunnel syndrome, the July 2010 examiner explained:

It appears that upper extremity complaints related to 
carpal tunnel syndrome have been present for at least 
10 or more years.  This would indicate that the carpal 
tunnel complaints were present, based on a review of 
records, many years prior to any actual diagnosis of 
diabetes.  However, it is well known in the literature 
that there is an increased incidence of carpal tunnel 
syndrome in diabetics.  Unfortunately, testing does 
not tell us which came first or which is more 
culpable.  Therefore, it is essentially impossible to 
determine whether the carpal tunnel syndrome was 
permanently aggravated by his diabetes, because 
testing does not help us delineate that.

The examiner concluded that he would be resorting to mere 
speculation to provide an opinion regarding whether the Veteran's 
carpal tunnel syndrome disorders were aggravated by his diabetes.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record. See 38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2010).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail." To deny a claim on its merits, the preponderance of 
the evidence must be against the claim. See Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Based on review of the entire record, it appears that the medical 
evidence provides a connection between carpal tunnel syndrome and 
diabetes.  The Veteran's statements that he has experienced 
carpal tunnel syndrome to a greater degree since the onset of 
diabetes are competent evidence; that is, the Veteran is 
competent to provide an assessment and description of the 
symptoms he is experiencing.  See, for example, Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir 2006).  Such statements are 
consistent with the medical evidence cited in the VA physician's 
statement.  For those reasons, the Board finds that the evidence 
establishing a connection between the service-connected 
disability and the current disability is at least in equipoise.  
Therefore, the Board finds that entitlement to service connection 
for bilateral carpal tunnel syndrome is warranted.



Entitlement to an initial disability rating in excess of 
50 percent for service-connected post traumatic stress 
disorder (PTSD).

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2010).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and their residual disorders in civil occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).

The Veteran's service-connected PTSD is currently rated as 50 
percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411 
[PTSD].  The Veteran's 50 percent disability rating has been 
assigned an effective date of November 14, 2007, the date VA 
received the Veteran's claim for entitlement to service 
connection.  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code by 
a VA adjudicator must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

Diagnostic Code 9411 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
primary diagnosed disability in the Veteran's case (PTSD).  The 
Board can identify nothing in the evidence to suggest that 
another diagnostic code would be more appropriate, and the 
Veteran has not requested that another diagnostic code be used.  
In any event, all psychiatric disabilities, except eating 
disorders, are rating using identical schedular criteria.  
Accordingly, the Board concludes that the Veteran is 
appropriately rated under Diagnostic Code 9411.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010), a 50 
percent rating is assigned for occupational and social impairment 
with reduced reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and mood; 
difficulty in establishing effective work and social 
relationships.  

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); inability to establish and maintain 
effective relationships.  

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance or minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing 
the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 61 and 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful interpersonal 
relationships.  Scores ranging from 51 to 60 reflect more 
moderate symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, conflicts 
with peers or co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating by 
reference the VA's adoption of the DSM-IV, for rating purposes].

Scores ranging from 31 to 40 reflect some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, or 
mood (e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up other children, is 
defiant at home, and is failing at school).  A score from 21 to 
30 is indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost all 
areas.  A score of 11 to 20 denotes some danger of hurting one's 
self or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or occasionally 
fails to maintain minimal personal hygiene (e.g., smears feces) 
or gross impairment in communication (e. g., largely incoherent 
or mute).  A GAF score of 1 to 10 is assigned when the person is 
in persistent danger of severely hurting self or others 
(recurrent violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death.  See 38 C.F.R. § 4.130.

Analysis

The Veteran essentially contends that his PTSD is worse than VA 
has assessed it to be.  The Board will review the medical 
evidence of record and then apply the law and regulations to the 
symptoms reported.

The Veteran was seen in November 2007.  The examiner reported 
that the Veteran had been married for 36 years and had two grown 
children.  The Veteran had worked construction as a bricklayer 
and was employed.  The Veteran's wife reported that the Veteran 
had problems with anger that had gotten worse since the Iraq War 
had started.

A December 2007 VA psychiatrist examined the Veteran and reported 
that he had been married for 37 years, had two grown children and 
a grandson with whom he had a close relationship.  The examiner 
reported that the Veteran complained of weekly intrusive thoughts 
about war experiences, but had no recent nightmares.  The Veteran 
experienced flashbacks triggered by smells of fuel and burning 
would.  When he had flashbacks, he may also suffer nightsweats 
and tremors, but these occurrences were described as being rare.  
The Veteran stated that he avoided talking about his war 
experiences, had lost interest in fishing and felt he was more 
"slovenly and disorganized" than he had previously been.  The 
Veteran's wife stated that the Veteran was more distant from 
people.  The Veteran reported "significant" sleeping problems 
and that he had angry outbursts two times a month and a low 
threshold for aggravation.  He also reported being "easily 
jumpy."  

The examiner reported that the Veteran was pleasant, cooperative 
and polite, and that his speech was clear, spontaneous and goal 
directed.  No suicide attempts were reported and no suicidal or 
homicidal ideation was reported.  The examiner described the 
Veteran's thought processing as "mildly slow," and his mood as 
"mildly anxious and not particularly dysphoric."  The Veteran's 
affect was described as "subtle."  The Veteran was described as 
alert and "oriented in all dimensions," and there were no 
significant perceptual disorientations noted.  The Veteran's 
memory was described to be "grossly intact," and his judgment 
and insight were described as "appropriate."  The examiner 
noted the Veteran was not a danger to himself or others.  She 
concluded that the Veteran's PTSD symptoms impaired the Veteran 
more socially than it impaired his employment.  The examiner 
reported a GAF of 70.

A December 2007 psychiatric treatment note described the Veteran 
as appropriately groomed and dressed, his mood euthymic and 
affect as "full."  The Veteran's speech was described to be 
relevant and coherent and his thought process was described to be 
logical and goal directed.  There was no suicidal or homicidal 
ideation reported and the Veteran was deemed to be oriented to 
time, place and person.  The examiner reported a GAF of 58.  
Group therapy notes between December 2007 and May 2005 reported 
the Veteran struggled with his interpersonal relationships and 
reported GAF scores of 55.

The Veteran was examined in May 2008 by a VA psychiatrist.  His 
marriage was described as stable, and he was reported to be 
employed at the same job he had in December 2007.  He was 
described as neatly groomed and appropriately dressed.  His 
speech was described to be spontaneous, clear and coherent, and 
his affect was described as "appropriate."  The examiner 
reported the Veteran's thought processes and content to be 
"unremarkable," and there was no sign of delusions, suicidal or 
homicidal ideation, or obsessive or ritualistic behavior. The 
Veteran's impulse control was described as "good."  In sum, the 
examiner described the Veteran's PTSD symptoms were in the 
"moderate" range as demonstrated by interpersonal relationships 
and leisure activities "where he has shown constriction."  The 
examiner also stated that the Veteran's PTSD symptoms have 
"caused some reduced reliability and productivity in [his] work 
environment," but that the reduction had not resulted in any 
action taken by his employer; the symptoms were described to 
affect the Veteran's concentration at work.  A GAF score of 55 
was reported.

Finally, the record includes the July 2010 report of a VA 
psychiatrist who stated that he had reviewed the Veteran's VA 
claims folder.  The examiner noted that the Veteran had been 
married for 39 years to the same woman, but that they both 
reported having fewer close friends as of late.  The examiner 
reported that there was "no change" in psychosocial functioning 
from the May 2008 examination.  The Veteran's appearance was 
described to be appropriate.  The Veteran's speech was described 
to be "spontaneous, clear [and] coherent," and his affect was 
appropriate.  The Veteran was oriented to time, place and person 
and his mood was described as "good."  The Veteran's thought 
process and content was described as unremarkable, and there were 
no delusions, hallucinations, suicidal or homicidal ideations or 
inappropriate behavior reported or observed.  The Veteran denied 
having panic attacks, and the examiner reported that his impulse 
control was "good."  The Veteran's memory was described as 
normal.  

The examiner reported that the symptoms of intrusive 
recollections were about the same as in the previous two years, 
but that nightmares were more intense.  The examiner stated the 
Veteran did not experience flashbacks.  The Veteran stated that 
he socialized with his family and had retired about a year prior 
to the examination.  The Veteran's wife reported that the 
Veteran's "emotional numbing" had persisted, and the Veteran 
reported that he had more difficulty sleeping and more 
irritability since his retirement.  The Veteran also reported 
that his hypervigilance continued and that he avoided and 
disliked crowds.  The examiner concluded that the Veteran's 
symptoms were about the same as in 2008 and that his GAF score 
was 54.

The Veteran seeks a disability rating higher than the currently 
assigned 50 percent disability rating.  As noted above, a 70 
percent rating is assigned for occupational and social impairment 
due to such symptoms including suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and an inability to 
establish and maintain effective relationships.  A 100 percent 
rating is assigned for total occupational and social impairment 
caused by symptoms such as gross impairment in thought processes 
or communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance or minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name. 

The symptoms reported in this case do not rise to the criteria of 
either a 70 percent disability rating or a 100 percent disability 
rating.  The evidence instead shows that the Veteran's symptoms 
have been moderate throughout the pendency of the appeal.  The 
Veteran has had a "stable" marriage for 39 years.  He has 
relationships with his two daughters and a close relationship 
with his grandson.  Although his wife reports that he is more 
irritable and more emotionally numb, he has been able to maintain 
effective relationships with his family.  The evidence shows that 
the Veteran and his wife have fewer close friends than they used 
to have.  However, there is no evidence that the reason why they 
have fewer friends is a result or was caused by the Veteran's 
PTSD symptoms; there is nothing to show that he has had any angry 
episodes with former friends or that his PTSD symptoms cause him 
to prefer to say home and not socialize.  The Board observes that 
the Veteran has reported that he avoids and dislikes crowds, but 
there is no evidence that he suffers from panic attacks or that 
other PTSD symptoms are aggravated by crowds or by having 
relationships with friends.  

The evidence shows that the Veteran has always been oriented and 
has not been disoriented to time or place.  He has always been 
described as appropriately behaved and there is no evidence in 
the record that he has been physically abusive or otherwise has 
acted inappropriately because of his PTSD symptoms.  His speech 
has been described as clear, coherent, spontaneous and goal-
oriented; it has never been described as intermittently 
illogical, obscure, or irrelevant.  The Veteran denied having 
panic attacks.  Although he initially was depressed and took 
medication for the depression, by May 2008, the Veteran had 
stopped taking such medication and, according to the record, 
takes no medication for his PTSD symptoms.  His impulse control 
has consistently been described as "good," and he has been 
described to know the outcome of his actions.  His appearance has 
always been described as appropriate and he has always been 
described as having the ability to take care of his hygiene.  

The Veteran's GAF scores have generally ranged from 54 to 58, 
with a single score of 70.  As noted above, GAF scores in the 
range from 51 to 60 are for "moderate" symptoms.  In addition, 
the most recent examiner has characterized his PTSD symptoms as 
"moderate," and unchanging for a two year period.  The Veteran 
has never been described as a danger to himself or to others; 
indeed, there is no evidence of violent episodes as a result of 
his PTSD.  There has been no evidence of delusions, 
hallucinations or suicidal or homicidal ideations.  Finally, 
there has been no evidence of obsessive or ritualistic behavior; 
certainly, there is no evidence of such behavior having an impact 
on the Veteran's ability to independently provide or act for 
himself.  

The Board notes that by finding that the evidence does not 
warrant a disability rating in excess of 50 percent does not mean 
that the Veteran does not have PTSD symptoms that adversely 
affect his life; indeed, the 50 percent disability rating is 
significant compensation for the fact that his symptoms do affect 
his life.  In addition, the Board acknowledges that not all of 
the criteria for a 70 percent or a 100 percent disability rating 
need be met.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) 
[the specified factors for each incremental rating were examples 
rather than requirements for a particular rating; analysis should 
not be limited solely to whether the claimant exhibited the 
symptoms listed in the rating scheme]. But, as described above, 
the symptoms shown by the medical evidence are more consistent 
with the criteria of a 50 percent disability rating than they are 
with those of a higher 70 percent or 100 percent disability 
rating.  

For those reasons, the Board finds that entitlement to an initial 
disability rating in excess of 50 percent is not warranted.

Fenderson consideration

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased rating.  
At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings."  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

The Board has just reviewed the psychiatric evidence of record 
that ranges throughout the period of the pendency of the appeal 
and has determined that the currently assigned 50 percent 
disability rating is an appropriate rating throughout that 
period.  For those reasons, the Board finds that staged ratings 
are not appropriate in this case.



Extraschedular consideration

An extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards. See 38 C.F.R. § 3.321(b)(1) (2010).  An exceptional 
case includes factors such as marked interference with employment 
or frequent periods of hospitalization that render impracticable 
the application of the regular schedular standards. See Fanning 
v. Brown, 4 Vet. App. 225, 229 (1993).

The Court in Thun v. Peake, 22 Vet. App, 111 (2010), provided a 
three-step inquiry for determining whether a veteran is entitled 
to an extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the level of disability 
and symptomatology and is found to be inadequate, the Board must 
then determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that there is 
evidence of related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

In this case, the Board has been unable to identify an 
exceptional or unusual disability picture with respect to the 
Veteran's service-connected PTSD disability and has further found 
that the Veteran's PTSD symptoms are specifically contemplated by 
the ratings schedule.  Since the available schedular evaluations 
adequately contemplate the Veteran's levels of disability and 
symptomatology, the second and third questions posed by Thun 
become moot.  

Nevertheless, the Board briefly notes that the evidence in this 
case does not demonstrate that the veteran has required frequent 
hospitalizations for his service-connected PTSD.  Indeed, he has 
not had any treatment for the disability since May 2008.  In 
addition, the Board observes that the Veteran is not employed 
because he is retired.  There is no evidence that his PTSD has 
prevented him from maintaining substantially gainful employment.  
The Board notes that the May 2008 examiner reported that the 
Veteran's PTSD symptoms caused "some reduced reliability and 
productivity" in the Veteran's work environment, but the 
examiner did not state that they prevented the Veteran from 
working.  


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for right carpal tunnel 
syndrome is granted, subject to controlling regulations governing 
the payment of monetary benefits.

Entitlement to service connection for right carpal tunnel 
syndrome is granted, subject to controlling regulations governing 
the payment of monetary benefits.

Entitlement to an initial disability rating in excess of 50 
percent for service-connected PTSD is denied.



____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


